Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 04/25/2019 where claims 15-32 are pending. Claims 1-14 are cancelled. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 04/25/2019 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 04/25/2019. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Regarding claim 1 of the application 17/378,614, is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claims 1  of  application 16/607,060 (US 11101931 B2)  

Independent claim 1 of 17/378,614
Independent claim 1, US Patent 11101931 B2
1. A method for information transmission, comprising: determining, by a terminal device, a first sequence number; determining, by the terminal device, a first offset value based on a mapping relationship and feedback information for downlink data, wherein the mapping relationship represents corresponding relationships between multiple offset values and multiple types of feedback information; sending, by the terminal device, a sequence carrying the feedback information for the downlink data, wherein the sequence is determined based on the first offset value and the first sequence number.
2. The method of claim 1, wherein the sequence is determined based on a sum of the first offset value and the first sequence number.
1. An information transmission method, comprising: acquiring, by a terminal device, a first sequence, the first sequence being a basic sequence; determining, by the terminal device, target feedback information for target downlink data sent by a network device according to the target downlink data; determining, by the terminal device, a target offset value corresponding to the target feedback information from multiple offset values according to the target feedback information and a mapping relationship, wherein the mapping relationship represents a corresponding relationship between the multiple offset values and multiple types of feedback information; determining, by the terminal device, a second sequence carrying the target feedback information according to the first sequence and the target offset value, wherein a sequence number of the second sequence is equal to a sum of a sequence number of the first sequence and the target offset value; and sending, by the terminal device, the second sequence to the network device.

3. The method of claim 1, wherein: the data packet is a unicast data packet received from a second remote device different from the host device; and receiving the data packet at the processor includes extracting, from the unicast data packet a multicast data packet having the multicast header.
6. A method for information transmission, comprising: receiving, by a network device, a sequence from a terminal device, wherein the sequence carries feedback information for downlink data and the sequence is determined based on a first offset value and a first sequence number, wherein the first sequence number is determined by the terminal device, wherein the first offset value is determined by the terminal device based on a mapping relationship and the feedback information for the downlink data, wherein the 25mapping relationship represents corresponding relationships between multiple offset values and multiple types of feedback information.
7. The method of claim 6, wherein the sequence is determined based on a sum of the first offset value and the first sequence number.

9. A terminal device, comprising: a processor; and a transceiver capable of being connected to the processor, wherein the processor is configured to: acquire a first sequence, the first sequence being a basic sequence; determine target feedback information for target downlink data sent by a network device according to the target downlink data; determine a target offset value corresponding to the target feedback information from multiple offset values according to the target feedback information and a mapping relationship, wherein the mapping relationship represents a corresponding relationship between the multiple offset values and multiple types of feedback information; and determine a second sequence carrying the target feedback information according to the first sequence and the target offset value, wherein a sequence number of the second sequence is equal to a sum of a sequence number of the first sequence and the target offset value; and the transceiver is configured to send the second sequence determined by the determination unit to the network device.
11. A terminal device, comprising: a processor; and a transceiver, connected to the processor and configured to send and receive information under control of the processor, wherein the processor is configured to: determine a first sequence number; and determine a first offset value based on a mapping relationship and feedback information for downlink data, wherein the mapping relationship represents corresponding relationships between multiple offset values and multiple types of feedback information; and the transceiver is configured to send a sequence carrying the feedback information for the downlink data, wherein the sequence is determined based on the first offset value and the first sequence number.
12. The terminal device of claim 11, wherein the sequence is determined based on a sum of the first offset value and the first sequence number.
18. A network device, comprising: a processor; and a transceiver capable of being connected to the processor, wherein the transceiver is configured to: send sequence indication information to a terminal device, wherein the sequence indication information is used for indicating a first sequence, the first sequence being a basic sequence; send target downlink data to the terminal device; and receive a second sequence sent by the terminal device according to the first sequence, the second sequence carrying target feedback information for the target downlink data, wherein the second sequence is determined based on the first sequence and a target offset value, a sequence number of the second sequence is equal to a sum of a sequence number of the first sequence and the target offset value, and the target offset value is determined from multiple offset values according to the target feedback information and a mapping relationship, wherein the mapping relationship represents a corresponding relationship between the multiple offset values and multiple types of feedback information.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 8, 9, 10, 13, 14, 15, 16, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pat:11101931 B2) hereinafter Patent931  and further in view of Cheng et al. (US Pub: US 20140301324 A1) hereinafter Cheng

As to claim 3  Patent931 does not teach wherein there is a same numerical difference between adjacent offset values in the multiple offset values.  
Cheng teaches wherein there is a same numerical difference between adjacent offset values in the multiple offset values.  ([0040] Fig. 2, a distance between cyclic shift calculation factors corresponding to different sequence indexes is greater than or equal to a distance between two cyclic shift calculation factors corresponding to a same sequence index, or a minimum value of the distance between cyclic shift calculation factors corresponding to different sequence indexes is 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cheng with the teachings of Patent931 because Cheng teaches that  a minimum distance between random two cyclic shift calculation factors corresponding to different sequence indexes is 2, which can guarantee orthogonality between reference signal sequences of different users, so as to further reduce interference between different users. (Cheng [0046] Fig. 2)


As to claim 4. Patent931 does not teach wherein the amount of the multiple types of feedback information is 2 or 4.  
Cheng teaches wherein the amount of the multiple types of feedback information is 2 or 4.  ([0040] Fig. 2, a distance between cyclic shift calculation factors corresponding to different sequence indexes is greater than or equal to a distance between two cyclic shift calculation factors corresponding to a same sequence index, or a minimum value of the distance between cyclic shift calculation factors corresponding to different sequence indexes is 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cheng with the teachings of Patent931 because Cheng teaches that  a minimum distance between random two cyclic shift calculation factors corresponding to different sequence indexes is 2, which can guarantee orthogonality between reference signal sequences of different users, so as to further reduce interference between different users. (Cheng [0046] Fig. 2)
As to claim 5 Patent931 does not teach wherein the first sequence number is determined by the terminal device based on configuration information.
Cheng teaches wherein the first sequence number is determined by the terminal device based on configuration information.  ([0081][0082]  he UE may acquire, according to signaling semi-statically notified by a high-layer, a resource index of a PUCCH, and may also acquire, according to signaling dynamically notified by the base station, a resource index of a PUCCH; a resource index of a PUCCH, relevant resources of the PUCCH may be obtained.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cheng with the teachings of Patent931 because Cheng teaches that  a minimum distance between random two cyclic shift calculation factors corresponding to different sequence indexes is 2, which can guarantee orthogonality between reference signal sequences of different users, so as to further reduce interference between different users. (Cheng [0046] Fig. 2)

Claims 8, 9, 10, 13, 14, 15, 18, 19, 20 is/are interpreted and rejected for the same reasons as set forth in claim 3, 4, 5 respectively.

As to claim 16. Patent931 does not teach a network device, comprising: a processor; and a transceiver, connected to the processor and configured to send and receive information under control of the processor, wherein the processor is configured to implement the method of claim 6.
Cheng teaches  a network device, comprising: a processor; and a transceiver, connected to the processor and configured to send and receive information under control of the processor, wherein the processor is configured to implement the method of claim 6. ([0225] Fig. 7 a base station includes  processing unit 710, transceiver, transmits and sends receive information to and from UE)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cheng with the teachings of Patent931 because Cheng teaches that  a minimum distance between random two cyclic shift calculation factors corresponding to different sequence indexes is 2, which can guarantee orthogonality between reference signal sequences of different users, so as to further reduce interference between different users. (Cheng [0046] Fig. 2)
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413